 



Exhibit 10.1

Delphax Technologies Canada Limited.
Second Amendment To Credit Agreement

     This Second Amendment to Credit Agreement (herein, the “Amendment") is
entered into as of August 11, 2003, by and among Delphax Technologies Canada
Limited, f/k/a Check Technology Canada Ltd., an Ontario corporation (the
“Borrower"), Delphax Technologies Inc., f/k/a Check Technology Corporation, a
Minnesota corporation (the “Parent"), as Parent and as a Guarantor (the Parent,
together with all Domestic Subsidiaries in existence from time to time being
hereinafter referred to collectively as the “Guarantors” and each such entity
individually as a “Guarantor"), and Harris Trust and Savings Bank (“HTSB”), as
sole Lender and as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent").

Preliminary Statements

     A.     HTSB currently extends credit to the Borrower on the terms and
conditions set forth in that certain Credit Agreement dated as of December 20,
2001 by and among the Borrower, the Parent, and HTSB as sole Lender and as
Administrative Agent, as amended by that certain First Amendment to Credit
Agreement dated as of December 18, 2002 (the “Credit Agreement"). All
capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement. Unless stated otherwise
herein, all references to the “Lenders” shall be deemed to be references to HTSB
in its capacity as sole Lender, together with any of its successors or assigns.

     B.     The Borrower has requested that HTSB permanently waive certain
covenant defaults described in Section 1 below and enter into certain amendments
to the Credit Agreement, and HTSB has agreed to do so, all on terms and
conditions hereinafter set forth.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1. Waiver.

     Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Lenders hereby waive the following violations of the Credit
Agreement: the violation of Section 8.23 (Fixed Charge Coverage Ratio) for the
fiscal quarter ended June 30, 2003 and the violation of Section 8.26 (Minimum
EBITDA) for the fiscal quarter ended June 30, 2003, and the Lenders hereby waive
any Default or Event of Default which could or would otherwise result solely
from such violations.

Section 2. Amendments.

     Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Credit Agreement shall be and hereby is amended as follows:





--------------------------------------------------------------------------------



 



     2.1. Section 1.3(a) of the Credit Agreement is hereby amended by inserting
the following sentence at the end of such Section:



       Notwithstanding anything in this Agreement to the contrary, the Borrower
shall not be permitted to request or obtain, and the L/C Issuer shall not be
required to issue and the Lenders shall not be required to participate in, any
Letters of Credit pursuant to this Agreement, it being the parties’ intent that
the Borrower’s right to request the issuance of Letters of Credit under this
Agreement is terminated.

     2.2. Section 1.6(a) of the Credit Agreement is hereby amended as follows:



       (i) the following proviso shall be inserted at the end of the first
sentence thereof:



       ; provided, that the Borrower shall be permitted to give not more than
one such notice each week and each such notice shall be submitted only on Monday
of each week (or, if Monday is not a Business Day, then on the immediately
following Business Day)



       (ii) the following sentence shall be inserted at the end of such Section:



  Each notice from the Borrower submitted pursuant to this Section 1.6(a) shall
be accompanied by a summary, in form and substance satisfactory to the
Administrative Agent, identifying the intended uses of the Borrowing being
requested by such notice.

     2.3. Section 1.13(b)(ii) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:



       (ii) Scheduled. The aggregate Revolving Credit Commitments of the Lenders
shall be permanently reduced to $11,500,000 effective on January 1, 2003, and
further permanently reduced to $10,500,000 effective on July 1, 2003; provided,
however, that the Revolving Credit Commitments shall be increased to $12,000,000
effective on August      , 2003 subject to the other terms and conditions of
this Agreement and the other Loan Documents.

     2.4. Section 1.13(c) of the Credit Agreement is hereby amended by inserting
the words “(other than the reinstatement described in clause (b)(ii) above)” at
the end of such clause.

     2.5. Clause (b) of the definition of “Borrowing Base” set forth in Section
5.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:



       (b) 0% of the outstanding unpaid amount of Eligible Receivables which are
Insured Receivables (for sake of clarity, it is the parties’ intention that
Insured Receivables shall be excluded from the Borrowing Base); plus





--------------------------------------------------------------------------------



 



     2.6. Clause (c) of the definition of “Borrowing Base” set forth in Section
5.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:



       (c) the lesser of:



       (x) $7,000,000; and



       (y) the sum of:



            (i) 50% of the value (computed at the lower of market or cost using
the first-in/first-out method of inventory valuation applied in accordance with
GAAP) of Eligible Inventory plus



            (ii) the lesser of (A) $1,000,000 and (B) 33.0% of the value
(computed at the lower of market or cost using the first-in/first-out method of
inventory valuation applied in accordance with GAAP) of Inventory that would
otherwise constitute Eligible Inventory but for the fact that such Inventory is
obsolete, slow-moving or non-merchantable;





--------------------------------------------------------------------------------



 



     2.7. The definition of “L/C Sublimit” set forth in Section 5.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:



       "L/C Sublimit” means zero. For sake of clarity, notwithstanding anything
in this Agreement to the contrary, the Borrower shall not be permitted to
request or obtain, and the L/C Issuer shall not be required to issue and the
Lenders shall not be required to participate in, any Letters of Credit pursuant
to this Agreement.

     2.8. Section 8.5(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:



       (a) by Monday of each week during the term of this Agreement, (i) a
Borrowing Base Certificate showing the computation of the Borrowing Base in
reasonable detail as of the close of business on the previous Friday, (ii) a
weekly cash flow projection for the Parent, the Borrower and the Subsidiaries
for the next sixty (60) calendar days, and (iii) a reconciliation comparing the
actual cash flow of the Parent, the Borrower and the Subsidiaries for the
preceding week with the cash flow projection for such week previously provided
to the Administrative Agent during the immediately preceding week, in each case
prepared by the Parent and certified by its chief financial officer or another
officer of the Parent acceptable to the Administrative Agent;

     2.9. Section 8.23 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:



       Section 8.23. Interest Coverage Ratio. As of the last day of each fiscal
quarter of the Parent ending during the periods set forth below, the Parent
shall maintain a ratio of (a) EBITDA for the four fiscal quarters of the Parent
then ended, to (b) cash Interest Expense for the same four fiscal quarters then
ended of not less than the following:

                  INTEREST COVERAGE         RATIO SHALL NOT BE FROM AND
INCLUDING   TO AND INCLUDING   LESS THAN: 7/1/03   and at all times thereafter  
1.00 to 1.00

     2.10. The references to the Commitments on the signature page of HTSB to
the Credit Agreement shall be amended and restated in their entirety to read as
follows:



  Revolving Credit Commitment $12,000,000

     2.11. Exhibit E to the Credit Agreement is hereby amended and restated to
read as set forth in the revised Exhibit E attached hereto.





--------------------------------------------------------------------------------



 



Section 3. Conditions Precedent.

     This Amendment shall become effective as of the date first above written
upon the satisfaction of all of the following conditions precedent:



       3.1. The Borrower, the Parent and the Lenders shall have executed and
delivered this Amendment.          3.2. The Administrative Agent shall have
received an opinion of counsel to the Borrower and an opinion of counsel to the
Parent, in each case in form and substance satisfactory to the Administrative
Agent, regarding such matters as reasonably requested by the Administrative
Agent.          3.3. The Administrative Agent shall have received for each
Lender copies of the Parent’s and the Borrower’s articles of incorporation and
bylaws (or comparable organization documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary.    
     3.4. The Administrative Agent shall have received for each Lender copies of
resolutions of the Parent’s and the Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby, together
with specimen signatures of the persons authorized to execute such documents on
the Parent’s and the Borrower’s behalf, all certified in each instance by its
Secretary or Assistant Secretary.          3.5. Legal matters incident to the
execution and delivery of this Amendment and the other documents delivered in
connection herewith shall be satisfactory to the Agent and its counsel.

Section 4. Representations.

     In order to induce HTSB to execute and deliver this Amendment, each of the
Parent and the Borrower hereby represents to the Lenders that as of the date
hereof, and after giving effect to this Amendment, (a) this Amendment
constitutes the legal, valid and binding obligations of each of the Borrower and
the Parent, enforceable in accordance with its terms, (b) the representations
and warranties set forth in Section 6 of the Credit Agreement are and shall be
and remain true and correct (except that the representations contained in
Section 6.5 shall be deemed to refer to the most recent financial statements of
the Parent and the Subsidiaries delivered to the Lenders), (c) the Parent and
the Borrower are in compliance with the terms and conditions of the Credit
Agreement (including, without limitation, the requirement to pay of all
applicable withholding taxes in accordance with Section 13.1 of the Credit
Agreement), and (d) other than the “Existing Events of Default” described in the
Amended and Restated Forbearance Agreement dated as of October 16, 2002 by and
among the Borrower, the Parent and HTSB as sole Lender and as Administrative
Agent, no Default or Event of Default has occurred and is continuing under the
Credit Agreement or shall result after giving effect to this Amendment.

Section 5. RELEASE. FOR VALUE RECEIVED, INCLUDING WITHOUT LIMITATION, THE
AGREEMENTS OF THE LENDERS IN THIS AGREEMENT, THE BORROWER AND THE PARENT





--------------------------------------------------------------------------------



 



HEREBY RELEASE THE ADMINISTRATIVE AGENT AND EACH LENDER, ITS CURRENT AND FORMER
SHAREHOLDERS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS, CONSULTANTS,
AND PROFESSIONAL ADVISORS (COLLECTIVELY, THE “RELEASED PARTIES”) OF AND FROM ANY
AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES, ACTS AND
OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE WHATSOEVER,
BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH THE BORROWER OR THE PARENT
HAS OR EVER HAD AGAINST THE RELEASED PARTIES FROM THE BEGINNING OF THE WORLD TO
THIS DATE, INCLUDING, WITHOUT LIMITATION, THOSE ARISING OUT OF THE EXISTING
FINANCING ARRANGEMENTS AMONG THE BORROWER, THE PARENT AND THE LENDERS, AND THE
BORROWER AND THE PARENT FURTHER ACKNOWLEDGE THAT, AS OF THE DATE HEREOF, THEY DO
NOT HAVE ANY COUNTERCLAIM, SET-OFF OR DEFENSE AGAINST THE RELEASED PARTIES, EACH
OF WHICH THE BORROWER AND THE PARENT HEREBY EXPRESSLY WAIVE.

Section 6. Miscellaneous.

     6.1. The Borrower and the Parent have heretofore or concurrently herewith
executed and delivered to the Lenders the Security Agreements, the Pledge
Agreement and certain other Collateral Documents. The Borrower and the Parent
hereby acknowledge and agree that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Lenders thereunder, the obligations
of the Borrower and the Parent thereunder, and the Liens created and provided
for thereunder remain in full force and effect and shall not be affected,
impaired or discharged hereby. Nothing herein contained shall in any manner
affect or impair the priority of the liens and security interests created and
provided for by the Collateral Documents as to the indebtedness which would be
secured thereby prior to giving effect to this Amendment. Without limiting the
foregoing, the Parent confirms that its guaranty set forth in Section 12 of the
Credit Agreement, and all of the obligations of the Parent thereunder, remain in
full force and effect.

     6.2. Except as specifically amended herein, the Credit Agreement and the
other Loan Documents are hereby ratified and confirmed and shall continue in
full force and effect in accordance with their terms. Reference to this specific
Amendment need not be made in the Credit Agreement, the Notes, or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

     6.3. The Borrower agrees to pay on demand all reasonable costs and expenses
of the Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment and the other instruments and documents contemplated
hereby, including the reasonable fees and expenses of counsel for the Agent.

     6.4. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed





--------------------------------------------------------------------------------



 



to be an original. A facsimile copy of this Amendment and signatures thereon
shall be considered for all purposes as originals.

     6.5. This Amendment shall be governed by the internal laws of the State of
Illinois.

[Signature Page to Follow]





--------------------------------------------------------------------------------



 



     This Amendment is entered into as of the date and year first above written.

                  DELPHAX TECHNOLOGIES CANADA LIMITED         (f/k/a Check
Technology Canada Ltd.), as Borrower                   By   /s/ Robert M.
Barniskis         Name   Robert M. Barniskis            

--------------------------------------------------------------------------------

        Title   Chief Financial Officer            

--------------------------------------------------------------------------------

                  DELPHAX TECHNOLOGIES INC. (f/k/a Check         Technology
Corporation), as Parent and as a Guarantor                   By   /s/ Robert M.
Barniskis         Name   Robert M. Barniskis            

--------------------------------------------------------------------------------

        Title   Chief Financial Officer            

--------------------------------------------------------------------------------

              Accepted and agreed to                               HARRIS TRUST
AND SAVINGS BANK, in its         individual capacity as sole Lender and as
Administrative Agent                   By   /s/ Andrew T. Claar         Name  
Andrew T. Claar            

--------------------------------------------------------------------------------

        Title   Vice President            

--------------------------------------------------------------------------------